Citation Nr: 0127804	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for low back disorder, 
to include post-traumatic lumbar degenerative disc disease, 
currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 1992 and October 1996 rating decisions by 
the Hartford, Connecticut, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for low back condition from 10 to 40 percent.  In 
March 1996, May 1997, and November 1998 the Board remanded 
the case for further development.  In June 2000, the RO 
reevaluated the disability as low back injury to include 
post-traumatic lumbar degenerative disc disease, under 
diagnostic code (DC) 5293-5292, and continued the 40 percent 
rating, issuing a supplemental statement of the case in June 
2000.

Although other issues were referred to the RO in November 
1998, the veteran has not pursued them to the extent of an 
appeal, and the only issue properly before the Board is 
listed on the title page. See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2001).  Because the increase in the 
evaluation of the veteran's low back condition does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  The veteran's low back disability has been manifested 
primarily by decreased range of motion with severe pain that 
worsens during flare-ups, occasional spasm, radiological 
findings of lumbosacral degenerative changes at L3-4, L4-5 
and L5-S1, some numbness along the lateral aspect of right 
thigh and front of leg, and severe functional limitation of 
movement due to pain on flareups; sciatic neuropathy with 
characteristic pain, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, productive of pronounced functional 
impairment, are not shown or more nearly approximated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for low back disability are not met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Codes 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board observes that the current medical evidence of 
record, including reports of the veteran's VA medical 
examinations and progress notes from May 1996 to May 2000, 
satisfy the  remands with respect to the issue under 
consideration.  When considered with all other evidence of 
record, they contain sufficient clinical findings in order to 
properly evaluate the low back condition.  Hence, the Board 
finds that all relevant evidence has been obtained with 
regard to the claim.

Additionally, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist under the VCAA.  In reaching this conclusion, the 
Board notes that the RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations in the rating decisions and statements 
of the case.  Thus VA has satisfied its duties to notify and 
to assist the veteran, and further development and expending 
of VA's resources is unwarranted.  Adjudication of this 
appeal, without remand to the RO for further consideration 
under the new law, poses no risk to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(to the same effect).

Factual Background

VA medical reports show that subsequent to the January 1992 
rating decision increasing the low back condition from 10 to 
20 percent disabling, the veteran testified at a May 1993 
personal hearing at the RO, and submitted medical records 
regarding his back condition.  In March 1996, the Board 
remanded the case for neurological and orthopedic 
examination, and evaluation of functional loss due to pain 
and weakness.

In a May 1996 neurological examination, the veteran 
complained of constant back pain about four times a month, 
severe enough to prevent him from walking sometimes, lasting 
three to seven days each time, with non-radiating pain in the 
low back, and occasional shooting pains into the groin or 
legs.  He reported persistent use of a back brace.  Objective 
findings showed normal power in all muscle groups, and 
frequent giving-way because of pain.  The examiner referenced 
a 1990 CT (computed tomography) scan that revealed 
degenerative changes at the facet joints and mild stenosis of 
the canal at L3-4 and L4-5.  The examiner noted normal muscle 
tone throughout, with no atrophy.  Plantar responses were 
flexor, and sensory examination showed pinprick diminished to 
about 60 percent of its strength elsewhere in the right 
medial leg.  Straight leg raising test was negative.  He 
could walk briefly and tandem walk with pain.  Romberg was 
negative.

The examiner concluded there was no definite evidence of 
lumbar radiculopathy or myelopathy, and though some decreased 
sensation was present in the leg, no evidence of L4 
radiculopathy or significant neurological deficits of the 
lower extremities were found.  There was no evidence of 
weakness or incoordination.  Diagnostic impression was 
musculoskeletal low back pain.

On May 1996 spine examination, the veteran reported taking 
medications to alleviate the pain.  Physical examination of 
the lumbosacral spine revealed active range of motion, with 
flexion of 12 degrees, 15 degrees tilt to the right and left 
and zero extension.  Reflexes were found to be within normal 
limits with no hypesthesia of lower extremities.  Straight 
leg raising from supine position was positive bilaterally at 
15 degrees.  Diagnosis was chronic lumbosacral sprain with 
osteoarthritis of the lumbosacral spine related to in-service 
back injury and normal process of aging.  The examiner opined 
that the veteran could not do physical labor requiring 
pushing, pulling, lifting, bending, crawling, stooping, 
working on ladders, or carrying anything more than 20 pounds.  
Sedentary work would also require that he get up and move 
around often to decrease back pain.  In October 1996, the RO 
increased the rating to 40 percent under diagnostic code 
5299-5292, effective from November 1991.

On appeal, a May 1997 remand requested review of additional 
records by the RO, comprehensive examination to include MRI 
and CT scans, assessment of disc involvement, range of motion 
testing, functional loss due to pain and weakness, and 
additional functional limitation assessment.

The veteran underwent VA examination in August 1997.  The 
examiner noted prior review of the medical records.  Forward 
lumbosacral flexion was about 10 degrees, with bilateral 
muscle spasms and no atrophy.  Neurological examination 
revealed that active straight leg raising was difficult, but 
passive straight leg raising was 80 degrees bilaterally.  
Deep tendon reflexes were 2+ bilaterally with numbness to 
pinprick in the right lateral thigh and leg.  CT scan was 
ordered, but the veteran reported being claustrophobic and 
was uncertain if he would undergo the examination.  Diagnosis 
was chronic pain and numbness of the right thigh and tingling 
of the scrotum.  The examination did not include an opinion 
on functional limitation due to pain, of the service-
connected back disorder, as instructed in the remand.

Outpatient progress notes from 1996 to 1998, indicate pain 
medication for low back condition, and complaints of chronic 
back pain all over his back and occasionally in his neck, 
which generally improved with ambulation and movement.  In 
November 1998, he was able to ambulate without a cane for 
moderate distances of a few hundred feet.

On appeal, in November 1998, the Board remanded for a third 
time, for development as requested in the prior March 1996 
and May 1997 remands, specifically to include evaluation of 
low back condition for functional loss, functional limitation 
of motion and additional limitation of motion due to pain, 
weakness, excess fatigability or incoordination; range of 
motion studies; and a medical opinion as to whether there is 
disc pathology etiologically linked to service.

Subsequent June 1999 VA spine examination noted no prior 
review of the claims file or medical records.  The veteran 
reported flare-ups with increased activity, 3-4 times a 
month, lasting for days, consistent use of a back brace, cane 
on the left side, and medication for pain.  No specific 
complaints of lack of endurance or fatigability were noted.  
Range of motion testing showed forward flexion and extension 
of 20 degrees, lateral bending right and left of 30 degrees, 
and rotation right and left of 45 degrees.  The examiner 
opined that measurements were falsely low due to lack of 
effort.  Strength testing showed give-way weakness throughout 
the lower extremities.  When full effort was felt to be made 
by the veteran, strength was considered full.  The veteran 
was able to rise on toes and heels with difficulty, and 
ambulation was heel-to-toe gait pattern.  Sensation to light 
touch and pinprick was intact, reflexes were 2+ for knee and 
ankle jerk.  There was tenderness to percussion over the 
lower lumbar area, but no paraspinous muscle spasm or sacral 
or gluteal tenderness, and no significant neurological 
deficits were found.  Impression was chronic constant lumbar 
strain, with normal strength, sensation and reflex testing.  
The veteran was noted to exhibit exaggerated pain behaviors.  
He was recommended for x-rays of the lumbar spine to evaluate 
degenerative changes.

In a September 1999 addendum to the July 1999 examination, 
completed with prior review of the veteran's claims folder, 
copy of the remand, and x-rays requested after the June 1999 
spine examination, the examiner specifically responded to the 
instructions of the November 1998 remand.  The examiner 
stated an opinion that current x-rays revealed diminished 
disc height at L3-4, and degenerative changes in the 
lumbosacral spine, especially at L5-S1.  Degenerative disc 
disease was etiologically related to the veteran's in-service 
lumbar spine injuries.  Dextroscoliosis of the spine, 
questionable as to whether it was fixed versus a muscle 
spasm, was noted.  The examiner found no weakened movement, 
excessive fatigability or incoordination of the lumbosacral 
spine, muscles of the back and lower extremities.  As regards 
functional ability, the examiner felt that the veteran's pain 
could significantly limit functional ability during flare-ups 
or with repeated use over a period of time.  The examiner 
noted that the veteran would have significant limitation of 
motion and increased pain with range of motion testing, and 
opined that the veteran could work in a sedentary type job in 
which there was no repetitive twisting, bending, or rotating 
of the spine, and where he would be on a permanent lifting 
restriction of nothing greater than 10 pounds.  His job would 
require the ability to change his position as often as every 
15-20 minutes with no prolonged period of standing or 
sitting.

On October 1999 VA neurological examination, the veteran was 
able to stand without using a cane, but complained of severe 
aching in the back and buttocks.  Straight leg raising was 
found to be uninhibited up to 70 degrees, with complaints of 
spasmodic pain in the back which were unreflective of 
radicular pain.  X-rays showed evidence of spurs at multiple 
levels, anteriorly over the spine.

The examiner's impression was that the veteran had well 
preserved mobility of the spine with flexion and rotational 
movements.  Although much of the examination was precluded by 
reports of continual pain, his limitations seemed mostly 
related to pain rather than weakness.  He declined to 
ambulate, but could stand on his toes.  He had markedly 
antalgic-appearing gait, was able to walk a few steps on his 
heels, but seemed unable to walk in tandem.  Motor system 
examination disclosed intact muscle bulk throughout.  Motor 
strength was 5/5 in the lower extremities.  There was 
negative Romberg.  Reflexes were physiologic with 
preservation of both ankle jerks, testing 2+/equal.  Plantar 
responses were flexor bilaterally.  Sensory examination 
disclosed patchy non-physiologic loss of pinprick sensation, 
but it was the examiner's impression that primary sensory 
modalities were intact and did not reflect a dermatomal 
pattern of sensory loss that might indicate radicular 
deficits.  There was no evidence of ataxia in the limbs.

There was no evidence of vertebral fracture in the lumbar 
spine, and the examiner opined that the chronic, nonremitting 
low back pain reported by the veteran seemed to be out of 
proportion to the findings on the neurological examination, 
which revealed normal straight leg raising, muscle strength, 
and reflexes.  Diagnosis was low back pain, attributable to 
chronic low back strain without evidences for radicular 
deficits.

Of note are progress notes dated November 1999 from the 
veteran's primary care physician, which reference foot x-rays 
of November 1999 showing extensive degenerative joint disease 
of the right foot and widening of the right ankle mortise.  
In a May 2000 note, the physician indicates that the veteran 
needs to walk with a cane because of his back and 
degenerative arthritis of his right ankle, because of which 
he is unemployable.  The physician stated that the veteran is 
plagued with chronic low back pain and bilateral sciatica 
from post-traumatic disease of the lumbar spine that is 
related to his in-service injury.  No supporting objective 
medical evidence was provided.  The veteran requested an 
assistive device walker in November 1999.

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2001).

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although 38 C.F.R. § 4.2 requires that the 
whole recorded history be reviewed to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board considers all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

The veteran's low back disability may be evaluated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 5289, 5292, 
5293 or 5295.  These are diagnostic codes for limitation of 
motion, intervertebral disc syndrome and lumbosacral strain. 

The maximum available ratings under Codes 5292 and 5295 are 
40 percent.  Under DC 5289, a 40 percent rating is warranted 
when there is favorable ankylosis of the lumbar spine and a 
50 percent rating is warranted when there is unfavorable 
ankylosis of the lumbar spine.  Under 38 C.F.R. § 4.71a, DC 
5292, slight, moderate, and severe limitation of motion of 
the lumbar segment of the spine warrant 10, 20 and 40 percent 
evaluations, respectively.  Under DC 5295, a 40 percent 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5293, a noncompensable evaluation 
is warranted for intervertebral disc syndrome which is cured 
by surgery.  Mild and moderate intervertebral disc syndrome 
warrant 10 and 20 percent evaluations, respectively.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

Examining the evidence and provisions summarized above, the 
current objective medical evidence shows that the veteran's 
low back symptomatology cannot be reasonably characterized as 
more than severe in degree, warranting a 40 percent 
evaluation under DC 5292 or 5293, but not both because of the 
prohibition against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14.

Since his back injury in service, the veteran has complained 
of continuous low back pain radiating to legs and scrotum.  
May 1996 VA spine and neurological examination reports showed 
moderate to severe limitation of motion of the low back with 
pain at the extremes that the examiner concluded was worse 
during periods of flare-ups.  Radiological findings were of 
degenerative changes in the area of L3-L4 and L4-L5, with 
some sensory deficit in the right lateral thigh.  These 
findings support the October 1996 increase to 40 percent for 
the low back disability under DC 5292 or 5293, with 
consideration of limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 on functional impairment due to pain, 
weakness, incoordination or fatigability, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

June 1999 spine examination showed that back musculature was 
well developed, and strength, sensation, and reflex testing 
were normal.  The veteran was able to ambulate with a slow 
heel to toe type gait pattern, with a straight cane on the 
left.  He was able to rise on his toes and heel with pain, 
and with difficulty.  Although there was tenderness on 
palpation around L2 only, there was no paraspinous muscle 
spasm, or gluteal or sacral muscle tenderness.  Range of 
motion measurements were noted to be falsely low due to poor 
effort, but it was noted that constant pain could 
significantly limit functional ability during flare-ups or at 
any time.  September 1999 addendum indicated that although 
the veteran complained of flare-ups of his low back problems 
with pain, give-way weakness, fatigability and lack of 
endurance of the spine, the overall evidence does not 
indicate the objective presence of any functional loss due to 
weakness, fatigability or incoordination of the lumbar spine, 
or any clinically significant neurological deficits.  It is 
noted that constant pain could significantly limit functional 
ability during flare-ups or at any time, and the Board is 
required to consider the effect of pain when making a rating 
determination, however, the rating schedule does not require 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1996).  Since the highest assignable rating 
for limitation of lumbar motion and lumbosacral strain under 
DC 5292 and 5295 is the currently assigned 40 percent rating, 
increased compensation cannot be assigned under DC 5292 or DC 
5295.  Furthermore, since there is no evidence of fractured 
vertebra with or without cord involvement, or 
ankylosis/complete bony fixation of the lumbar spine, DC 5285 
and 5289 respectively, are inapplicable.

Consideration under DC 5293 shows insufficient evidence to 
support a 60 percent rating.  While August 1997 and June 1999 
VA examinations disclosed possible muscle spasms, these 
clinical findings are insufficient in and of themselves, for 
pronounced intervertebral disc syndrome.  In this regard, we 
observe that the veteran is able to and does perform most of 
the ordinary activities of daily living; dresses and 
undresses himself gingerly; is able to drive a car, and is 
noted as capable of performing sedentary work, with lifting 
restrictions, if able to change his position every 15-20 
minutes, with no prolonged periods of sitting or standing.  
The Board notes that the objective evidence does not account 
for the veteran's back pain, and the October 1999 
neurological examiner noted that the veteran's pain appears 
to be out of proportion to the essentially normal 
neurological findings. Although there is severe limitation of 
motion, the 40 percent evaluation currently assigned 
specifically contemplates such limitation of motion, 
degenerative changes and pain as set out in the diagnostic 
codes considered above.  The evidence does not show absent 
ankle jerk, sciatic neuropathy with other appropriate 
neurological symptoms, or back impairment consistent with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, more nearly 
approximating a 60 percent rating under DC 5293.

The Board recognizes and is sympathetic to the veteran's and 
his representative's written contentions and testimony, but 
finds the objective evidence to be of greater probative value 
than the subjective evidence of record.  See Francisco v. 
Brown, 7 Vet. App. at 55, 58; Espiritu v. Derwinski, 2 Vet. 
App. 91, 93 (1992).  Also, progress notes dated May 2000, 
containing findings of sciatic neuropathy by the veteran's 
primary care provider, are also unsubstantiated and 
outweighed by x-rays and other competent medical evidence of 
record to the contrary.

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization due to 
low back disability, beyond the industrial impairment 
acknowledged by the schedular rating, so as to render 
impractical the application of the regular schedular rating 
standards; thus, referral of the case to appropriate VA 
officials, for consideration of an extra-schedular rating, is 
not warranted. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Although the veteran's physician 
stated that he has been unemployed for ten years, he 
attributes it not only to low back disability, but also to a 
non service-connected ankle disability.  Additionally, VA 
examiners preponderantly indicated in May 1996, and again in 
September 1999, that sedentary work is possible with stated 
lifting restrictions, and the veteran has submitted no 
employment or other records to refute that opinion.

The preponderance of the evidence being against the claim for 
an increased evaluation for the low back condition, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for a rating in excess of 40 percent for service-
connected low back disability, to include post-traumatic 
lumbar degenerative disc disease, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

